DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
No prior art reference teaches or suggests a B. vulgaris subsp. cicla dye consisting of a green colored extract of B. vulgaris subsp. cicla, wherein the extract includes chloroplasts.
The examiner finds that the closest prior art of record is CALOGERO (“Anthocyanins and Betalains as Light-Harvesting Pigments for Dye-Sensitized Solar Cells”), HERNÁNDEZ-MARTINEZ (“Stabilized Conversion Efficiency and Dye-Sensitized Solar cells from Beta vulgaris Pigment”), OCHIAI (“Photocurrent by Immobilized Chloroplast Film Electrode”), YANG (“Preparation of Photostable Chlorophyll/PVA Film”) and PAVOKOVIC (“Complex Biochemistry and Biotechnological Production of Betalains”). Consistent with the interpretation of identical language in this application’s parent S/N 15/098,242 and the findings of the PTAB in the related appeal decision, the examiner concludes that the prior art does not teach or suggest a flexible solar panel comprising a plant extract consisting of a green-colored extract of B. vulgaris subsp. cicla, wherein the extract includes only B. vulgaris subsp. cicla chloroplasts.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721